Title: From Benjamin Franklin to Benjamin Franklin Bache, 23 June 1783
From: Franklin, Benjamin
To: Bache, Benjamin Franklin


          
            My dear Child,
            Passy, June 23. 1783.
          
          I received your late Letter, and am
            pleas’d to see that you improve in your Writing. I have also receiv’d the little Drawing
            of a Country-house, which seems to be prettily done, and shows that you advance also in that Art. I write by this Post to Mr. Marignac,
            requesting that he would permit you to come and see me and stay with me during the
            Vacation of the Schools. I hear you have
            been sick, but I hope you are recover’d
            and strong enough to undertake the Journey; and then it may do you good, and help to
            confirm your Health. Your Cousin remembers his Love to you, and I am ever your
            affectionate Grandfather,
          
            B Franklin
            My Love to Johonnot I have lately heard from his Friends and yours who
              are all well.
          
        